Title: To Thomas Jefferson from William Tatham, 1 August 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            
                            Norfolk August 1st. 1807.
                        
                        I came up here yesterday to settle my Monthly accounts; &, by the Evenings Mail, was honor’d with yours
                            dated the 28th. Inst. at Washington. Your conclusions, Sir, touching the procedure of the British Squadron correspond with
                            my own opinion, founded on the best observations I am able to make, & such information as I am in a condition to obtain.—I find the Brig & Tender I mentioned yesterday did not molest our provision Boat, though they passed very near to her;
                            &, pursuant to your instructions, I shall immediately set out to Lynhaven, & send my Whale Boat up to the Navy Yard,
                            for an immediate discharge of all my People; so that no expence shall be incurred which it is possible to avoid.
                        I shall observe your instructions touching the final adjustment of my accounts; &, while it gives me great
                            pleasure that my conduct has been approved, permit me to hope that a communication to you concerning a few particulars at
                            Lynhaven, which no other person had so good an oppertunity of noticing, & which I hope to be enabled to make in a few days,
                            will not be ascribed to any other motive than a pure zeal for the efficiency of the public service, & the pacific welfare
                            of the United States.—
                  I have the honor to be with high respect & esteem Dr. Sir Your obt. H Sevt.
                        
                            Wm Tatham
                            
                        
                    